Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that:
As is set forth above, Trudeau and Trieu describe and teach implants that are specifically configured for different therapies, including different implantation trajectories and implant locations. While Trudeau describes dowel-shaped implants that are configured to be implanted across the joint to immobilize the joint, Trieu generally teaches wedge-shaped implants that are implanted generally along the joint (see figure 3) to help maintain motion of the joint (paragraph [0027]). Trudeau and Trieu teach that their respective implants are designed for completely different purposes.

Additionally, the rationale provided in the Office Action for the modification to Trudeau includes allowing the implant "to be shaped to fixate a SI-Joint along a particular patient's curvature." It is not clearly articulated what "along a particular patient's curvature" refers to, particularly in light of Trudeau's disclosure. The rationale set forth in the Office Actions seems to partially copy the words "curvature" and "particular" from paragraph [0058] in Trieu, but fails to specifically articulate why the modification would even be made. In fact, Trudeau describes dowel-shaped implants without reference to a "particular patient's curvature," so it is unclear, and not clearly articulated in the Office Action, why the modification to Trudeau would even be made.

Furthermore, paragraph [0058] in Trieu, which is relied on in the Office Action, provides an overly vague statement that implant 520 has a body 522 "with a curvature, according to the requirements of a particular application." The phrase "according to the requirements of a particular application" provides little, if any, meaningful description of what those requirements might be and how the curvature may be beneficial, other than possibly being related to the shape of the articular surfaces "A" that are shown in Trieu's figure 3. But again, this is for a procedure that positions the implant in a trajectory along the joint as shown in figure 3, and is done to help maintain joint function. This overly generalized and vague statement fails to provide any motivation or reason to modify a completely different type of implant, such as is described in Trudeau, with features of the implant in Trieu's figure 10.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that the implants of Trudeau and Trieu are used for different therapies.
[0052] of Trudeau describes the use of different materials to construct the implant for “properties appropriate for use in joint stabilization.” [0049] describes “Flat surfaces 104, concave surfaces 210, and other non-round surface profiles can be combined to provide specific desired cross-sectional profiles as well as a flexural stiffness for dowel 200 that varies depending on the direction of applied force.”
[0027] of Trieu describes “It is envisioned that the implant system and methods of use disclosed provide stability and maintains structural integrity while reducing stress on the SI joint.” [0030] describes “Different components of the implant system may have alternative material composites to achieve various desired characteristics such as strength, rigidity, elasticity, compliance, biomechanical performance, durability and radiolucency or imaging preference.” [0058] describes “Referring to FIG. 10, in one embodiment similar to implant 20 and the implant system described above, a sacro-iliac implant 520 is configured, for example, to treat S-I joint disorders. Sacro-iliac implant 520 includes a body 522 having an elongated, tubular configuration with a curvature, according to the requirements of a particular application.”
Both Trudeau and Trieu are directed towards solving the problem of stabilizing the SI joint. Both describe the use of different materials and shapes to construct an implant having specific desired physical properties, including stiffness, strength, elasticity, etc. The curved implant 520 of Trieu would be capable of being used to treat and stabilize a SI joint if that shape was determined to provide the properties appropriate for use in that particular joint’s stabilization, as stated in [0058] of Trieu. 
In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner maintains that the structure of the implant of claim 1 is clearly taught by the combination of Trudeau and Trieu. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0053902 to Trudeau in view of U.S. Patent Pub. No. 2011/0184518 to Trieu.
As to Claim 1, Trudeau discloses an implant (200, Figs. 3A-3B) for the fixation or fusion of the SI-Joint [0044, 0048]. The implant comprises an elongate body (200a) have a longitudinal axis and a 
As to Claim 2, Trudeau discloses an implant wherein the noncircular overall cross-sectional profile has one or more apices (at 206, Fig. 3A). 
As to Claim 3, Trudeau discloses an implant wherein the noncircular overall cross-sectional profile is substantially rectilinear (Fig. 3B, [0049]). 
As to Claim 4, Trudeau discloses an implant wherein the noncircular overall cross-sectional profile is triangular (orientation described in [0049]). 
As to Claim 7, Trudeau discloses an implant wherein the elongate body has a plurality of fenestrations (212).
As to Claim 8, Trudeau discloses an implant wherein the fenestrations (212) are located on a distal portion of the elongate body (Fig. 3A and [0050]). 
As to Claim 9, Trudeau discloses an implant system comprising the implant of claim 1 (200) and a curved guidewire (described in [0048]), wherein the implant comprises a central lumen (206) configured to receive the curved guidewire therethrough [0048].
As to Claims 1-9, Trudeau discloses the claimed invention except for wherein the elongate body is curved along the longitudinal axis from the proximal end to the distal end of the elongate body, wherein the elongate body has a curvature between about 5 and 45 degrees, about 15 and 30 degrees.  
Trieu discloses a SI-Joint implant (520) wherein an elongate body is curved along the longitudinal axis from the proximal end to the distal end of the elongate body (Fig. 10, [0058]), wherein the elongate body has a curvature between about 5 and 45 degrees and about 15 and 30 degrees (curvature according to the requirements of a particular application described in [0058]) in order to allow for the implant to be shaped to fixate a SI-Joint along a particular patient’s curvature [0058]. 
Trudeau with the curve modification of Trieu in order to allow for the implant to be shaped to fixate a SI-Joint along a particular patient’s curvature.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0053902 to Trudeau in view of U.S. Patent Pub. No. 2011/0184518 to Trieu in further view of U.S. Patent Pub. No. 2014/0031935 to Donner et al. 
As to Claims 10 and 11, Trudeau and Trieu disclose the claimed invention except for further comprising a drill bit configured to receive the curved guidewire therethrough and drill a curved bore in bone along the guidewire, and further comprising a broach configured to receive the curved guidewire therethrough and shape the curved bore to form an insertion path in the bone for the implant.
Donner discloses an implant system including a SI-Joint implant (25), and further comprising a drill bit (105) configured to receive the curved guidewire therethrough and drill a curved bore in bone along the guidewire (along 40, [0266]), and further comprising a broach (arcuate member described in [0266] configured to receive the curved guidewire therethrough and shape the curved bore to form an insertion path in the bone for the implant [0266] in order to allow for accurate fixation of the implant along a curved path [0266].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant system for the fixation or fusion of the SI-Joint of Trudeau and Trieu with the drill and guidewire modification of Donner in order to allow for accurate fixation of the implant along a curved path.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775